DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 6 recites “the SAR ADC” but fails to provide antecedent basis for “the SAR ADC.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-8, 10, 12-18, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamura et al (US20060202754, hereinafter “Yamamura”) in view of Lee et al (US20080272842, hereinafter “Lee”).
Regarding claim 1, Yamamura teaches an amplifier (abstract, amplifier) comprising:
an output electrically connected to a speaker and configured to output an output signal to the speaker (¶4, Fig. 1, switching circuit providing output to a load [wherein load in this scenario is a speaker]);
a pulse width modulation (PWM) loop configured to receive an error signal (Fig. 1, PWM loop comprising feedback circuit 17, integrator 11, quantizer 12, PWM 13, and circuit 14), the error signal based on a difference between the current from the current DAC and a current of the output signal, and generate the output signal based on the error signal (Fig. 1, the “error” signal would be the output of feedback circuit 17 which is signal 27 that is the differential output between an input signal and an output signal), the PWM loop including:
an analog-to-digital converter (ADC) configured to receive an analog signal based on the current from the current DAC and output a digital signal representing the analog signal (¶74, ADC converter); and
an encoder configured to receive the digital signal and output a pulse having a width based on the analog signal (Fig. 1, Fig. 5, PWM module receives a digital signal and outputs a pulse having a width based on the signal received from quantizer [which comprises of an ADC]).
Yamamura fails to explicitly teach a current digital-to-analog converter (DAC) configured to output a current based on a digital audio input signal;

Lee teaches a current digital-to-analog converter (DAC) configured to output a current based on a digital audio input signal (¶23, digital input fed to a current DAC);
the error signal based on a difference between the current from the current DAC and a current of the output signal, and generate the output signal based on the error signal (applying the current DAC as the input signal to the PWM loop of Yamamura would result in a feedback circuit that provides a differential output [i.e. error signal] between a current DAC input and a feedback signal [current of the output signal]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the input signal (as taught by Yamamura) for the current DAC signal (as taught by Lee). The rationale to do so is to substitute one well known input signal for another to yield the predictable result of providing a speaker output signal based on an analysis of the input signals to improve amplifier operations (Lee, abstract).
Regarding claim 2, Yamamura in view of Lee teaches wherein the PWM loop further includes a driver (Yamamura, Fig. 1, circuit 14), the driver including a plurality of output voltages and at least one transistor connected to each output voltage, the driver is configured to receive the pulse from the encoder and select a voltage and switch the at least one transistor connected to the selected voltage on and off based on the width of the pulse (Yamamura, Fig. 14, ¶12, switching circuit comprising transistors for selecting a voltage and causing a signal switch based on a signal from the PWM [i.e. width of the pulse signal]).
Regarding claim 3, Yamamura in view of Lee teaches wherein the encoder is further configured to output the pulse having a height based on the analog signal (Yamamura, Fig. 2, pulse height is considered).
Regarding claim 4, Yamamura in view of Lee teaches wherein the PWM loop further includes a driver, the driver including a plurality of output voltages and at least one transistor connected to each output voltage, the driver is configured to receive the pulse from the encoder and select a voltage based on the height of the pulse and switch the at least one transistor connected to the selected voltage on and off based on the width of the pulse (Yamamura, Fig. 2, Fig. 15, switching circuit comprising transistors for selecting a voltage and causing a signal switch based on a signal from the PWM [i.e. width and height of the pulse signal]).
Regarding claim 5, Yamamura in view of Lee teaches wherein the plurality of output voltages includes at least three output voltages (Yamamura, ¶103, plurality of voltage levels).
Regarding claim 6, Yamamura in view of Lee teaches wherein the PWM loop includes a loop filter, the loop filter configured to receive the error signal and amplify the error signal, and wherein the analog signal received by the SAR ADC is the amplified error signal (Yamamura, Fig. 1, Fig. 3, op amp 51 [part of integrator 11] would be amplifying the error signal [27] received).
Regarding claim 7, Yamamura in view of Lee teaches wherein the loop filter is a second-order or greater loop filter (Yamamura, ¶71, integrator can be primary, secondary, or higher).
Regarding claim 10, Yamamura in view of Lee teaches further comprising a pulse density modulation (PDM) DAC configured to receive the digital audio signal and output a drive signal to drive the current DAC based on the digital audio signal (Yamamura, Fig. 14, ¶7, delta sigma modulator converts an analog signal into pulse density [PDM] signal).
Regarding claim 12, it is rejected similarly as claim 1. The method can be found in Lee (¶19, methods).
Regarding claims 13-18, they are rejected similarly as claims 2-7, respectively. The method can be found in Lee (¶19, methods).
Regarding claim 21, it is rejected similarly as claim 10. The method can be found in Lee (¶19, methods).

Claims 8-9 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamura et al (US20060202754, hereinafter “Yamamura”) in view of Lee et al (US20080272842, hereinafter “Lee”) in further view of Chester (US6014055).
Regarding claim 8, Yamamura in view of Lee fails to explicitly teach wherein the encoder begins generating the pulse based on a most significant bit of the digital signal output by the ADC.
Chester teaches wherein the encoder begins generating the pulse based on a most significant bit of the digital signal output by the ADC (col 3 lines 13-18, converting the most significant bits (MSBs) into a PWM signal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the PWM (as taught by Yamamura in view of Lee) such that generating the PWMs are based on the MSBs of the digital signal (as taught by Chester). The rationale to do so is to use a known technique to improve similar devices in the same way to provide a predictable result of reducing requirements for a noise shaping circuit (Chester, col 2 lines 37-41).
Regarding claim 9, Yamamura in view of Lee in further view of Chester teaches wherein the encoder begins generating the pulse based on a most significant bit of the digital signal output by the ADC before the remainder of the bits of the digital signal are output by the ADC (Chester, col 3 lines 17-18, converting the most significant bits (MSBs) into a PWM signal).
Regarding claims 19-20, they are rejected similarly as claims 8-9, respectively. The method can be found in Lee (¶19, methods).

11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamura et al (US20060202754, hereinafter “Yamamura”) in view of Lee et al (US20080272842, hereinafter “Lee”) in further view of Lu et al (US20150381119, hereinafter “Lu”).
Regarding claim 11, Yamamura in view of Lee fails to explicitly teach wherein the ADC is a successive approximation register (SAR) ADC.
Lu teaches wherein the ADC is a successive approximation register (SAR) ADC (¶21, the ADC can be a SAR ADC).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the ADC (as taught by Yamamura in view of Lee) for the SAR ADC (as taught by Lu). The rationale to do so is to substitute one well known ADC for another to yield the predictable result of using an SAR ADC due to the characteristics of the various ADCs – it would be up to the designer of the application to choose which ADC to use that best suits the problem at hand.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIN ZHU whose telephone number is (571)270-1304.  The examiner can normally be reached on Monday-Thursday 6AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/QIN ZHU/Primary Examiner, Art Unit 2651